Case 2:19-cv-08766-DMG-AGR Document 36 Filed 06/08/20 Page 1 of 1 Page ID #:1024


AO 440(Rov. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:19-cv-08766 DMG (AGRx)

                                                          PROOF OF SERVICE

                    (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(1))

          This summons for (name ofindividual and liile, ifany)      Joseph Nelson Wyer
 was received by me on (date)                   05/27/2020



          ^ I personally served the summons on the individual at(place) 1935 Corbett Highlands Place
          Arroyo Grande, CA 93420                                              on (date)          06/08/2020         ; or


           □ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
           on (dale)                              , and mailed a copy to the individual’s last known address; or

           □ I served the summons on (name ofindividual)                                                                    , who is

            designated by law to accept service of process on behalf of (name oforganization)
                                                                               on (date)                             ; or


           □ I returned the summons unexecuted because                                                                          ; or


           O Other (specify):




           My fees are $             0.00         for travel and $                  for services, for a total of $    ^0. DO

           I declare under penalty of perjury that this information is true.


 Date:     6/8/2020
                                                                                           Server's signature


                                                                Jack Clemmensen. Process Server - San Luis Obispo County # PSZl?
                                                                                       Printed name and title


                                                                                 Process Service Network, LLC
                                                                                      21218 Merridy Street
                                                                                     Chatsworth, CA 91311
                                                                                           Server's address



 Additional information regarding attempted service, etc:
  Personal service on Joseph Nelson Wyer on 06/08/2020 at 1935 Corbett Highlands Place, Arroyo Grande, CA 93420
  at 11:46 a.m.


  Additional documents served; Attachment 1; Attachment #2 to Summons; Second Amended Class Action Complaint:
  Exhibits 1 & 2
